Case 1:20-cv-24897-CMA Document 82 Entered on FLSD Docket 09/15/2021 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

                         Case No. 20-cv-24897-CMA/Torres

SHTERNA PINCHASOV, Individually and on Behalf of
All Other Similarly Situated Plaintiffs,

      v.

ROBINHOOD FINANCIAL LLC,

                  Defendant.

                                                   /

      DEFENDANT ROBINHOOD FINANCIAL LLC’S BRIEF IN OPPOSITION TO
              PLAINTIFF’S MOTION FOR RECONSIDERATION
Case 1:20-cv-24897-CMA Document 82 Entered on FLSD Docket 09/15/2021 Page 2 of 6




       Defendant Robinhood Financial LLC (“RHF”) submits this response in opposition to

Plaintiff’s motion for reconsideration (Dkt. No. 78).

                                            ARGUMENT

       The Court should deny Plaintiff’s motion for reconsideration because Plaintiff fails to identify

any error in the Court’s analysis, much less demonstrate a “need to correct clear error or prevent

manifest injustice.” Miller v. Gizmodo Media Grp., LLC, 2019 WL 5864176, at *1 (S.D. Fla. June 5,

2019) (internal quotations omitted). “Reconsideration is granted only in extraordinary circumstances

and is committed to the sound discretion of the district judge.” Id. (internal quotations omitted).

       Plaintiff’s assertion that the Court committed “clear error” by considering RHF’s choice-of-

law argument is without merit and unsupported by authority. The cases that Plaintiff cites indicate

only that a court, in its discretion, may decline to consider substantive arguments on the merits raised

in a footnote, not that a court is prohibited from considering material in a footnote. See Zuma

Seguros, CA v. World Jet of Del., Inc., 2017 WL 4237874, at *5 (S.D. Fla. Sept. 25, 2017) (declining

to consider argument that deponent’s testimony was hearsay); Mazzeo v. Nature’s Bounty, Inc., 2014

WL 5846735, at *2 n.1 (S.D. Fla. Nov. 12, 2014) (declining to consider standing argument); Brady v.

Medtronic, Inc., 2014 WL 1377830, at *8 n.1 (S.D. Fla. Apr. 8, 2014) (declining to consider

argument regarding disclaimer of express warranties); Mock v. Bell Helicopter Textron, Inc., 373 F.

App’x 989, 992 (11th Cir. 2010) (deeming appellant’s argument waived when mentioned “in passing

in a footnote” without further elaboration). Moreover, if Plaintiff believed RHF had waived its

choice-of-law argument, she should have made that argument in her reply brief. See Sattiewhite v.

Kula & Samson, L.L.P., 2013 WL 12170575, at *1 (S.D. Fla. June 10, 2013) (“Arguments that were

or should have been raised in the first instance are not appropriate grounds for a motion for

reconsideration.”) (internal quotations omitted).
Case 1:20-cv-24897-CMA Document 82 Entered on FLSD Docket 09/15/2021 Page 3 of 6




       Because Plaintiff failed to identify the correct substantive law or even address the choice-of-

law issue, this Court correctly interpreted Eleventh Circuit precedent to require the denial of class

certification. “[T]he burden to prove whether class certification is appropriate rests on the plaintiffs,”

Brown v. Electrolux Home Prods., Inc., 817 F.3d 1225, 1236 (11th Cir. 2016) (internal quotations

omitted), and “in order to make the findings required to certify a class action under Rule 23(b)(3),”

the Court “must initially identify the substantive law issues which will control the outcome of the

litigation.” Marino v. Home Depot U.S.A., Inc., 245 F.R.D. 729, 734 (S.D. Fla. 2007) (internal

quotations omitted). The Court also correctly held that Plaintiff implicitly agreed that California law

applies by not responding to the choice-of-law argument in her reply brief. See Katzoff v. NCL

Bahamas, Ltd., 2021 WL 1525517, at *9 (S.D. Fla. Apr. 19, 2021) (citing cases).

       Lastly, even if the Court were to overlook Plaintiff’s failure to cite California law, it should

still deny Plaintiff’s class certification motion for the reasons set forth in RHF’s opposition and sur-

reply briefs. (Dkt. Nos. 68, 74.)

                                            CONCLUSION

       For the reasons set forth herein, Plaintiff’s motion for reconsideration should be denied.




                                                    2
Case 1:20-cv-24897-CMA Document 82 Entered on FLSD Docket 09/15/2021 Page 4 of 6




Dated: September 15, 2021           Respectfully submitted,

                                   By: /s/ Ryan T. Thornton___
                                   Grace L. Mead (Florida Bar No. 49896)
                                   Ryan Thornton (Florida Bar No. 99195)
                                   STEARNS WEAVER MILLER
                                   Museum Tower
                                   150 West Flagler Street
                                   Suite 2200
                                   Miami, Florida 33130
                                   Telephone: (305) 789-3559
                                   Email: gmead@stearnsweaver.com
                                   Email: rthornton@stearnsweaver.com

                                   Maeve O’Connor (pro hac vice)
                                   Elliot Greenfield (pro hac vice)
                                   Brandon Fetzer (pro hac vice)
                                   DEBEVOISE & PLIMPTON LLP
                                   919 Third Avenue
                                   New York, New York 10022
                                   Telephone: (212) 909-6000
                                   Email: mloconnor@debevoise.com
                                   Email: egreenfield@debevoise.com
                                   Email: bfetzer@debevoise.com




                                        3
Case 1:20-cv-24897-CMA Document 82 Entered on FLSD Docket 09/15/2021 Page 5 of 6




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 15, 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

being served this day on all counsel of record or pro se parties identified on the attached service list in

the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

in some other authorized manner for those counsel or parties who are not authorized to receive

Notices of Electronic Filing.

                                                       By:    Ryan T. Thornton
                                                              RYAN T. THORNTON
Case 1:20-cv-24897-CMA Document 82 Entered on FLSD Docket 09/15/2021 Page 6 of 6




                                      SERVICE LIST



Michael A. Citron, Esq.
Florida Bar No. 105083
MAC LEGAL, P.A.
3100 N 29th Ct., Suite 100
Hollywood, Florida 33020
Telephone: (954) 395-2954
Michael@maclegalpa.com – Correspondence
Service@maclegalpa.com – Service Address


Igor Hernandez, Esq.
Florida Bar No. 106386
CORNISH HERNANDEZ GONZALEZ, PLLC
2525 Ponce de Leon Blvd, Suite 300
Coral Gables, Florida 33134
Phone (305) - 780 – 6058
service@CHGLawyers.com
ihernandez@chglawyers.com


R. Levy, Esq.
Florida Bar No. 15452
Venessa Valdes Solis, Esq.
Florida Bar No. 77122
LEVY & PARTNERS, PLLC
3230 Stirling Road, Suite 1
Hollywood, Florida 33021
Telephone: (954) 727-8570
elevy@lawlp.com – Service Address
venessa@lawlp.com – Service Address
Maritza@lawlp.com – Service Address
